                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

 GINA M. ALONGI, as ADMINISTRATOR,
 INTERNATIONAL UNION OF
 OPERATING ENGINEERS LOCAL 4
 HEALTH AND WELFARE, PENSION,
 ANNUITY AND SAVINGS FUNDS,
                                                   *
 LABOR-MANAGEMENT COOPERATION
                                                   *
 TRUST, and HOISTING AND PORTABLE
                                                   *
 ENGINEERS LOCAL 4 APPRENTICE AND
                                                   *
 TRAINING FUND; and INTERNATIONAL
                                                   *
 UNION OF OPERATING ENGINEERS
                                                   *       Civil Action No. 18-cv-12648-ADB
 NATIONAL TRAINING FUND,
                                                   *
                                                   *
                Plaintiffs,
                                                   *
                                                   *
                v.
                                                   *
 BR STEEL, LLC,

                Defendant,



                              MEMORANDUM AND INJUNCTION

BURROUGHS, D.J.

       Currently pending before the Court is Plaintiffs’ motion for a preliminary injunction to

obtain a payroll audit from Defendant BR Steel, LLC pursuant to Federal Rule of Civil

Procedure 65(a). For the reasons stated herein, the motion is GRANTED.

       This action was filed on December, 27, 2018. [ECF No. 1 (“Compl.”)]. Defendant was

served with the Complaint and summons on January 9, 2019. [ECF No. 4]. Defendant failed to

appear and answer the Complaint by January 30, 2019, as required. On January 30, 2019,

Plaintiffs filed the instant motion for a preliminary injunction requiring Defendant to permit a

payroll audit. [ECF No. 5]. On February 19, 2019, the clerk entered a default. [ECF No. 9]. By

defaulting, Defendant conceded the truth of the factual allegations in the Complaint. In re Home
Restaurants, Inc., 285 F.3d 111, 114 (1st Cir. 2002) (citing Franco v. Selective Ins. Co., 184 F.3d

4, 9 n. 3 (1st Cir.1999)).

        Under Rule 65(a), “the court may issue a preliminary injunction only on notice to the

adverse party.” Fed. R. Civ. P. 65(a). Here, Defendant was served with the Complaint, which

included notice that Plaintiffs were seeking a preliminary injunction. [Compl. at 6]. Defendant

conceded liability through default. Although an evidentiary hearing is ordinarily required before

a preliminary injunction may issue, Defendant’s concession of all facts alleged renders a hearing

unnecessary. See Rosario-Urdaz v. Rivera-Hernandez, 350 F.3d 219, 223 (1st Cir. 2003)

(finding that the need for a hearing before issuance of a preliminary injunction must be

determined flexibly); HMG Prop. Investors, Inc. v. Parque Indus. Rio Canas, Inc., 847 F.2d 908,

915 (1st Cir. 1988) (evidentiary hearing not compulsory for issuance of preliminary injunction in

instances where “[t]he taking of evidence would serve little purpose” (citing SEC v. Frank, 388

F.2d 486, 490 (2d Cir.1968))).

        As stated in the Complaint, on or about September 1, 2017, Defendant agreed to be

bound to the terms of agreements and declarations of trust establishing certain funds

administered by Plaintiffs (“Plaintiff Funds”), to be bound by the terms of collective bargaining

agreements requiring contributions to those funds, and to be bound by the terms of any successor

agreement. [Compl. ¶ 11]. As a result, Defendant is a party to the current collective bargaining

agreement (“CBA”) with the International Union of Operating Engineers Local 4. [Id. ¶ 12].

The CBA requires Defendant to contribute to Plaintiff Funds for each payroll hour covered by

the CBA, plus interest on late payments. [Id. ¶ 13]. Defendant is also required to make payroll

deductions for union dues and, at an employee’s election, make contributions to a social action

committee. [Id. ¶ 14]. Defendant made no contributions for work done under the CBA for




                                                 2
September, October, and November 2018. [Id. ¶ 15]. Although the CBA allows Plaintiffs to

inspect the Defendant’s payroll and such other records as are deemed necessary and pertinent to

determine whether it is paying contributions due, the amount due from Defendant is presently

undetermined because Defendant has not permitted an inspection. [Id.; ECF No. 6 at 2–3].

       Plaintiffs request injunctive relief allowing them to audit Defendant’s payroll. Given

Defendant’s default, Plaintiffs have demonstrated (1) their likelihood of success on the merits;

(2) the potential for irreparable harm; (3) that a balancing of the relevant equities favors granting

the motion; and (4) that the public interest favors granting an injunction. See Gately v.

Massachusetts, 2 F.3d 1221, 1224 (1st Cir. 1993).

       NOW, THEREFORE, Defendant BR Steel, LLC and its agents shall permit an audit of

the Defendant’s books and records for the period September 1, 2017 to the present to determine

the amount, if any, Defendant owes the Plaintiffs.

       Plaintiffs are not required to post a bond.

       SO ORDERED.

Date: February 15, 2019                                       /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              U.S. DISTRICT JUDGE




                                                  3
